DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 4, 2022 has been entered.
Applicants' arguments, filed August 4, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1, 8-20 and 24-37 were rejected in the final office action dated May 4, 2022. Currently, Claims 1, 8-20 and 24-32 are under examination and claims 21-23 remain withdrawn. Claim 33-37 appear to be omitted from the instant claim set. Examiner requests that Applicants reinstate or cancel these claims. 
 A terminal disclaimer has been filed over co-pending Application No. 15/834,537.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 8-20 and 24-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. 2015/0353666). 
Chuang teaches polymers comprising 9-32mol% n-vinyl pyrrolidone (VP) [0036] and 32-55mol% of at least one hydrophobic (meth)acrylic ester of a straight-chain or branched-chain alkyl alcohol (Abstract, [0039]) such as an alkylaminoalkylmethacrylate such as tert-butylaminoethyl methacrylate (tBAEMA) [0039][0045][0047][0051-0057]. The polymers are taught to have a molecular weight of 10K-1M Da [0064]. The compositions may be used for oral care. See entire document, e.g. [0076][0083][0236][0286]. Generally, the compositions are taught to contain 0.1-50% of the polymer, but exemplary embodiments contain 1-2% ([0079] and examples 38-42). The composition may include fluoride [0212][0267][0283], sodium tripolyphosphate [0283], and surfactants such as anionic, cationic and non-ionic [0264-0272]. The composition may take the form of a toothpaste or mouthwash [0113][0237][0245]. The composition may contain menthol [0276][0290]. An anionic surfactant, if present, may be chosen from sarcosinates, taurates, isethionates, sodium lauryl sulfoacetate, sodium laureth carboxylate, sodium dodecyl benzenesulfonate and sodium lauryl sulfate [0210][0211]. PVP may be used as a thickening agent for use in oral care products [0262]. Thus, a person of ordinary skill in the art would increase the amount of PVP where increased thickness is desired.
It would have been prima facie obvious to a person having ordinary skill in the art to choose from among the suitable components taught by Chuang to arrive at the instantly claimed subject matter. MPEP 2143. Regarding amended claim 1, the prior art teaching of alkylaminoalkyl methacrylate renders the instantly recited diisopropylaminoethyl methacrylate obvious given both isopropyl and ethyl are well established alkyl substituents.  Regarding claims 8 and 18, where the prior art range overlaps with the instantly recited range, a prima facie case of obviousness exists. MPEP 2144.05(I). Regarding claims 19 and 20, a skilled artisan would have found it prima facie obvious to choose not to include sodium lauryl sulfate given it is merely taught as one of the many suitable surfactants. Regarding claims 24-37, the about 60-about 80wt% repeat units derived from VP is interpreted as a product-by-process limitation. See MPEP 2113. Regarding claims 24-32, given PVP is taught as a thickening agent for use in oral care products, a person having ordinary skill in the art would increase the amount of PVP where increased thickness is desired.  

Claims 1, 8-20 and 24-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. 2015/0353666) in view of Mistry (U.S. 2013/0302392).
Chuang is discussed above. For the purpose of this rejection, it is presumed that Chuang does not teach inclusion of a species of copolymer having monomers i) and ii). 
Mistry teaches hydrogel particles for use in oral and dental care comprising alkylaminoalkyl methacrylate monomers selected from tertiary-butylaminoethyl methacrylate (TBAEMA) [0050] and diisopropylaminoethyl methacrylate ([0050 and Table 1). 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the oral care composition of Chuang to choose the species of diisopropylaminoethyl methacrylate as the alkylaminoalkyl methacrylate given that it is taught as a functional equivalent of TBAEMA and a known species of alkylaminoalkyl methacrylate for use in oral care products. See MPEP 2143 and 2144.06. 

Obviousness Remarks
Applicants argue that Mistry nor Chuang teach incorporating with VP select monomers/repeating units as claimed in claims 1-23. Applicants further submit the cited prior art references fail to teach incorporating VP from about 60-80 wt% of the copolymer as claimed in claims 24-37. Thus, the obviousness rejections should be withdrawn. 
Examiner disagrees. Claims 2-7 are cancelled, claims 21-23 are withdrawn, and claims 33-37 are not present in the instant claims. Regarding claims 1 and 8-20, Chuang teaches 9-32mol% n-vinyl pyrrolidone (VP) [0036] and 32-55mol% of at least one hydrophobic (meth)acrylic ester of a straight-chain or branched-chain alkyl alcohol (Abstract, [0039]) such as an alkylaminoalkylmethacrylate (e.g.[0039]). Not only does the diisopropylaminoethyl methacrylate fall squarely into the genus taught by Chuang, but it is also taught as a substitutable equivalent TBAEMA. As such, a person having ordinary skill in the art following the teachings of Chuang would have been motivated to choose diisopropylaminoethyl methacrylate for inclusion into a block copolymer with vinyl pyrrolidone with a reasonable expectation of forming a copolymer with oral care benefits. Further, Applicants have provided no evidence of secondary considerations which overcome the prima facie case of obviousness. Regarding claims 24-32, PVP is taught as a thickening agent for use in oral care products (Chuang at [0262]). Thus, a person of ordinary skill in the art would increase the amount of PVP where increased thickness is desired. MPEP 2144.05(II).  


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612